DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 9-12 are allowed.
The closest reference is Guanjia (CH104614290) which discloses a microscopic observation system with a temperature-pressure-controllable sample cell (see abstract), comprising: a visual autoclave (1), a temperature control component (15), a rapid cooling component (2), a pressure control component (c, 13, 14, 20) and an optical imaging system (4); the visual autoclave configured to place a sample (i.e., liquid 9) to be observed, comprises an autoclave body (1) and an autoclave cover (26, 40), the autoclave body (1) is of a cylindrical structure (figure 3) with an opening on the top, and an upper glass window (29) and a lower glass window (38) are sequentially pressed in the autoclave body (1) from top to bottom by the autoclave cover (26, 40); sample placing space is formed among the upper glass window (29) (figure 2), the lower glass window (38); light passing holes with central lines located on the same straight line are formed in a bottom of the autoclave body (1) and the center of the autoclave cover (26, 40); a visual autoclave light path system (3) is composed of the light passing hole in the lower bottom of the autoclave body (1), the lower glass window (38), the upper glass window (29) and the light passing hole in the center of the autoclave cover (26, 40); light can enter from the light passing hole in the center of the lower bottom of the autoclave body (1), then sequentially passes through the lower 

The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 9-12.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render limitations “step I, making the sample to be observed into a thin sheet; step II, placing the lower glass window inside the autoclave body, and placing the sample on an upper surface of the lower glass window; step III, turning off power supplies of the pressure control component, the temperature control component and the rapid cooling component in the system, and keeping in an off state; step IV, adjusting an amplification factor of the zoom focusing component, focusing on a central layer of the sheet sample, adjusting intensity of the light source, and setting total shooting duration, exposure time and the like of the image acquisition device to prepare for shooting; step V, starting the image acquisition device to start shooting or recording, and storing 
As to claims 10 and 12, the prior art of record, taken alone or in combination, fails to disclose or render limitations “step I, making the sample to be observed into a thin sheet; step II, sequentially placing the third sealing ring, the lower glass window and the breathable gasket inside the autoclave body, placing the sample into central space of the breathable gasket, then placing the upper glass window on an upper surface of the breathable gasket, installing the first sealing ring and the second sealing ring in a groove of the autoclave cover and a groove in an upper surface of the autoclave body respectively, and connecting the autoclave cover and the autoclave body through bolts and tightly squeezing all the parts; step III, opening the second stop valve and the third stop valve, starting the plunger pump, adjusting to a constant-flow mode, injecting specific fluid into the sample cell with a flow rate of 1 to 20 ml/min, and discharging air from the autoclave; step IV, turning off power supplies of the temperature control component and a cooling control component, and keeping in an off state; step V, according to demands, setting a pressure control program of the specific fluid comprising target pressure and a target pressure increasing rate in a pressure increasing process, target pressure and a target pressure decreasing rate in a pressure decreasing process and the like; step VI, adjusting an amplification factor of the zoom focusing component, focusing on a central layer of the sheet sample, adjusting intensity of the light source, and setting total shooting duration, exposure time and the like of the image acquisition device to prepare for shooting; step VII, running the pressure control program, and controlling pressure of the specific fluid in the sample cell 
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “step I, making the sample to be observed into a thin sheet; step II, sequentially placing the third sealing ring, the lower glass window and the breathable gasket inside the autoclave body, placing the sample into central space of the breathable gasket, then placing the upper glass window on an upper surface of the breathable gasket, installing the first sealing ring and the second sealing ring in a groove of the autoclave cover and a groove in an upper surface of the autoclave body respectively, and connecting the autoclave cover and the autoclave body through bolts and tightly squeezing all the parts; step III, opening the second stop valve and the third stop valve, starting the plunger pump, adjusting to a constant-flow mode, injecting specific fluid into the sample cell with a flow rate of 1 to 20 ml/min, and discharging air from the autoclave; step IV, setting temperature of the liquid thermostat, and keeping the liquid pump in a standby state; step V, according to demands, setting a temperature control program comprising target temperature and a target temperature rising rate in a heating process, target temperature and a target temperature decreasing rate in a cooling process and the like; step VI, according to demands, setting a pressure control program of the specific fluid comprising target pressure and a target pressure increasing rate in a pressure increasing process, target pressure and a target pressure decreasing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            May 5, 2021